Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing January 6, 2009 ADVANTAGE FUNDS, INC. OFFERING CLASS T SHARES Supplement to Prospectuses dated January 1, 2009 Effective on or about February 4, 2009 (the Effective Date), each fund will issue to each holder of its Class T shares, in exchange for said shares, Class A shares of the fund having an aggregate net asset value equal to the aggregate net asset value of the shareholders Class T shares. Thereafter, each fund will no longer offer Class T shares. Effective December 3, 2008, no investments for new accounts are permitted in Class T of any fund, except that participants in certain group retirement plans will be able to open a new account in Class T of the fund, if the fund was established as an investment option under the plans before December 3, 2008. After the Effective Date, subsequent investments in a funds Class A shares made by holders of the funds ClassT shares who received Class A shares of the fund in exchange for their Class T shares will be subject to the front-end sales load schedule currently in effect for ClassT shares. Otherwise, all other Class A share attributes will be in effect. ADV-TSH-0109 January 6, 2009 Advantage Fund, Inc. Offering Class T Shares Supplement to Statement of Additional Information Dated January 1, 2009 Effective on or about February 4, 2009 (the Effective Date), each Fund will issue to each holder of its Class T shares, in exchange for said shares, Class A shares of the Fund having an aggregate net asset value equal to the aggregate net asset value of the shareholders Class T shares. Thereafter, each Fund will no longer offer Class T shares. Effective December 3, 2008, no investments for new accounts are permitted in Class T of any Fund, except that participants in certain group retirement plans will be able to open a new account in Class T of the Fund, if the Fund was established as an investment option under the plans before December 3, 2008. After the Effective Date, subsequent investments in a Funds Class A shares made by holders of the Funds Class T shares who received Class A shares of the Fund in exchange for their Class T shares will be subject to the front-end sales load schedule currently in effect for Class T shares. Otherwise, all other Class A share attributes will be in effect.
